SIMMS, Justice:
Complainant, Oklahoma Bar Association, has filed an application to approve the resignation of respondent, Greg A. Morris, from membership in the Oklahoma Bar Association pending disciplinary proceedings. Upon consideration of the matter, we find:
1. Respondent executed his resignation on December 3, 1993;
2. Respondent’s resignation was freely and voluntarily tendered, he was not subject to coercion or duress, and he was fully aware of the consequences of submitting his resignation;
3. Respondent was aware of a complaint filed against him by the General Counsel of the Oklahoma Bar Association, containing numerous counts regarding workers’ compensation, personal injury, and products liability cases, in which respondent allegedly failed to properly communicate with clients, neglected legal matters entrusted to him, allowed non-attorneys at his office to engage in the unauthorized practice of law, and withheld settlement funds from clients, all of which if proven would be grounds for professional discipline. .
4. Respondent recognizes and agrees he may not make application for reinstatement to membership in the Oklahoma Bar Association prior to the expiration of five (5) years from the effective date of our approval of his resignation;
5. Respondent has agreed to comply with Rule 9.1 of the Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A, and he acknowledges he may be reinstated to practice law only upon compliance with the conditions and procedures prescribed by Rule 11 of the Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A;
6. The resignation pending disciplinary proceedings of respondent is in compliance with Rule 8.1 of the Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A;
7. Respondent’s name and address appears on the official roster maintained by the Oklahoma Bar Association as follows: Greg A. Morris, OBA # 10540, 1616 S. Denver, Tulsa, Oklahoma, 74119;
8. Respondent has agreed to pay all costs incurred by the Oklahoma Bar Association in the investigation of this matter;
9. Respondent’s resignation pending disciplinary proceedings should be approved.
IT IS THEREFORE ORDERED complainant’s application and respondent’s resignation are approved.
IT IS THEREFORE ORDERED respondent’s name be stricken from the Roll of Attorneys and that he make no application for reinstatement to membership in the Oklahoma Bar Association prior to five years from the date of this opinion.
IT IS FURTHER ORDERED respondent comply with Rule 9.1 of the Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A.
IT IS FURTHER ORDERED respondent pay all costs incurred by the Oklahoma Bar *1289Association in the investigation of this matter ín the amount of $2,388.24.
All the Justices concur.